Citation Nr: 1543822	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral knee strain with arthritis shown on X-ray, status post-right knee arthroscopy.

2.  Entitlement to an initial compensable rating for residuals of left (minor) index finger injury.

3.  Entitlement to an initial compensable rating for bilateral plantar fascitis (PF).

4.  Entitlement to service connection for residuals of allergic reaction to Isoniazid (INH) therapy.

5.  Entitlement to service connection for tuberculosis (TB).

6.  Entitlement to service connection for a left arm disorder manifested by pain and tingling.

7.  Entitlement to service connection for deep venous thrombosis (DVT).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1987; and from February 1992 to June 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia which-in pertinent part, granted service connection for left index finger injury residuals, bilateral PF, and bilateral knee strain with arthritis; and, denied service connection for allergic reaction to INH, TB, a left arm disorder, and DVT.

In May 2015, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript is associated with the claims file.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to service connection for a left (minor) shoulder disorder, to include impingement syndrome, has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of to service connection for a left arm disorder are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 7, 2015, prior to the promulgation of a decision on the appeal, and at the Board hearing, the Veteran withdrew his appeal of the issues of entitlement to an initial compensable rating for left index finger injury residuals and bilateral PF.

2.  There are no current residuals of an allergic reaction to INH therapy.

3.  There is no current TB or residuals.

4.  There are no residuals of DVT of the post-arthroscopy right knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for a left (minor) index finger injury residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection claim right PF have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection claim left PF have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.

4.  The requirements for entitlement to service connection for residuals of allergic reaction to INH therapy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  The requirements for entitlement to service connection for TB have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

6.  The requirements for entitlement to service connection for DVT have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, at the Board hearing, on the record, the Veteran withdrew the appeal as to the issues entitlement to an initial compensable ratings for a left (minor) index finger injury and bilateral PF.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of them and they are dismissed in the Order part of this decision.


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision, the RO provided a December 2009 letter to the Veteran that contained time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Shinseki v. Sanders, 129 S. Ct. 1696, 173 (2009).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records, non-VA treatment records, and the Compensation and Pension examination report are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board (including the reasons for prior denials), asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim, suggested specific evidence he might seek that would support and prove his claim; and, insured all relevant records were in the claims file.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no indication of additional notice or evidence that would be reasonably likely to aid the Veteran is substantiating the claims reached in this decision.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and TB becomes manifest to a degree of 10 percent or more within three years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider lay evidence.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

There is no dispute as to the salient facts of the Veteran's claims.  Service treatment records document the fact that he tested positive for exposure to TB in 2005, and he was placed on INH therapy to prevent TB from becoming an active disease process.  Service treatment and private records also document that he experienced an allergic reaction to the INH and was instructed to cease taking it.  He underwent a right knee arthroscopy in April 2008, and days later in May 2008, and DVT developed in the right knee, which required surgical intervention.

The January 2010 VA general examination report reflects that there were no active residuals from the INH reaction or DVT; and, the Veteran's chest X-ray was read as revealing no active TB disease process.  There is no other evidence of current symptoms.

The Veteran asserts in his written submissions and hearing testimony that allowance of service connection is appropriate solely because he experienced the above noted events during his active service.  That premise, however, is not the applicable law.  Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or existed at the time of the filing of a claim, or at any time during the adjudication of the claim.  See  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of medical evidence of active residuals due to the INH reaction, DVT, and active TB, there is no disease or injury for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).  Thus, the Board is constrained to find that the preponderance of the evidence is against the claims.  38 C.F.R. § 3.303.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for residuals of left (minor) index finger injury is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for bilateral PF is dismissed.

Entitlement to service connection for residuals of allergic reaction to INH therapy is denied.

Entitlement to service connection for TB is denied.

Entitlement to service connection for DVT is denied.


REMAND

The January 2010 general medical examination report reflects that the examiner did not have access to the claims file, including the service treatment records.  A March 2010 non-VA record notes that the treating physician suspected the Veteran's left arm symptoms were due to cervical spine pathology rather than his left shoulder but still requested evaluation for impingement.  X-rays revealed hypertrophy of the distal clavicle head with a small left subacromial spur which may result in impingement-type symptoms.  Hence, the referred claim must be adjudicated in order to reevaluate the intertwined left arm claim.

At the hearing the Veteran reported treatment by civilian physicians for his knee disabilities since 2010.  Records of this treatment are not in the claims file.

The Veteran provided a disability benefits questionnaire (DBQ) pertaining to the knees and completed by a private physician.  In response to entries asking for an estimate of range of motion "due to" functional factors the examiner wrote "25%."  It is unclear what this finding meant.  The physician also reported that testing of instability and subluxation was not indicated, but the Veteran reported wearing a brace constantly and a 2010 examination had reported an unspecified amount of laxity.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of treatment for a knee disability since service.  In the alternative, he may submit the records himself.

2.  Invite the Veteran to provide clarification from the physician who provided the June 2015, DBQ, as to the meaning of the notations of "25%" range of motion during flare ups, and whether there was any instability or subluxation due to the knee disabilities.

3.  Afford the Veteran a VA examination to assess the current severity of the knee disabilities.

4.  Adjudicate the issue of entitlement to service connection for a left shoulder disability.  

5.  If a disability is service connected, arrange an examination of the left arm.  Ask the examiner to opine if there is at least a 50-percent probability that the Veteran's reported left arm symptoms are causally connected to the left shoulder.  If the answer is, No, ask the examiner to opine whether there is at least a 50-percent probability that any diagnosed left shoulder disorder aggravates-that is, chronically worsens any diagnosed left arm symptoms?

The examiner should provide reasons for any opinion provided.  Should the examiner advise that the requested opinion cannot be rendered without speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge; the limits of188 medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


